SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:7,855,066 shares of common stock outstanding as of November 2, 2012. Page 1 of 54 Mission Community Bancorp September 30, 2012 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three-Month and Nine-Month Periods Ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Loss) for the Three-Month and Nine-Month Periods Ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Nine-Month Period Ended September 30, 2012 5 Condensed Consolidated Statements of Cash Flows for the Nine-Month Periods Ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3.Quantitative and Qualitative Disclosures About Market Risk 49 Item 4.Controls and Procedures 49 PART II – OTHER INFORMATION Item 1.Legal Proceedings 50 Item 1A.Risk Factors 50 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3.Defaults Upon Senior Securities 50 Item 4.Mine Safety Disclosures 50 Item 5.Other Information 50 Item 6.Exhibits 51 Page 2 of 54 PART I Item 1.Financial Statements Mission Community Bancorp and Subsidiaries Condensed Consolidated Balance Sheets Unaudited (dollars in thousands) September 30, 2012 December 31, 2011 Assets Cash and due from banks $ $ Certificates of deposit in other banks Investment securities available for sale Loans held for sale Loans, net of unearned income Less allowance for loan and lease losses ) ) Net loans Federal Home Loan Bank stock and other investments, at cost Premises and equipment Other real estate owned Company owned life insurance Core deposit intangible asset, net of accumulated amortization Accrued interest and other assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ Money market, NOW and savings Time certificates of deposit Total deposits Other borrowings - Junior subordinated debt securities Accrued interest and other liabilities Warrant liability - Total liabilities Mezzanine financing: Redeemable Bancorp-issued preferred stock, Series A, B and C; liquidation value of $1,205 Redeemable subsidiary-issued preferred stock; liquidation value of $4,800 at September 30, 2012, and $7,000 at December 31, 2011 Shareholders' equity: Common stock - 50,000,000 shares authorized; issued and outstanding: 7,855,066 at September 30, 2012 and 7,755,066 at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 of 54 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (dollars in thousands, except per share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest Income Interest and fees on loans $ Interest on investment securities Other interest income 17 6 85 22 Total interest income Interest Expense Interest on money market, NOW and savings deposits 71 86 Interest on time certificates of deposit Other interest expense 82 25 80 Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Non-interest income Service charges on deposit accounts Gain on sale of SBA-guaranteed loans - 31 8 Net gains(losses) on disposition of other loans held for sale Loan servicing fees, net of amortization 37 38 97 Gain on sale or call of available-for-sale securities 4 4 Gain(loss) or writedown of other real estate owned and premises and equipment ) Change in fair value of warrant liability ) 68 Other income and fees Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expenses Furniture and equipment Data processing Professional fees Marketing and business development 96 47 Office supplies and expenses 66 Insurance and regulatory assessments 86 Loan and lease expenses 56 42 Other real estate expenses 89 15 Provision for unfunded loan commitments 25 25 Amortization of core deposit intangible asset - - Other expenses Total non-interest expense Income (loss) before income taxes ) ) Income tax expense - 1 3 6 Net income (loss) $ $ ) $ $ ) Less dividends on preferred stock 64 Net income (loss) attributable to common stock $ $ ) $ ) $ ) Per Common Share Data: Net income (loss) - basic $ $ ) $ ) $ ) Net income (loss) - diluted $ $ ) $ ) $ ) Average common shares outstanding - basic Average common shares outstanding - diluted N/A N/A The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 4 of 54 Mission Community Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited - dollars in thousands) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net income (loss) $ $ ) $ $ ) Other comprehensive income: Unrealized gains arising during the period on available-for-sale securities, net of taxes of $-0- Less reclassification adjustment for securities gains included in net income ) (4
